DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 6, Line 6: The word “are” between “plurality of carts” and “stored” should be “is”. Substituting “is” for “are” is suggested.
Page 6, Line 9: The word “are” between “row” and “arranged” should be “is”. Substituting “is” for “are” is suggested.
Page 7, Line 2: The word “are” between “plurality of carts” and “stored” should be “is”. Substituting “is” for “are” is suggested.
Page 8, Line 3: Context indicates that the word “but” between “10” and “is” should be “it”. Substituting “it” for “but” is suggested.
Page 15, Line 10: The word “are” between “plurality of carts” and “stored” should be “is”. Substituting “is” for “are” is suggested.
Page 21, Line 20: The word “are” between “plurality of carts” and “stored” should be “is”. Substituting “is” for “are” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2006217690 A) in view of Soderberg (US 20030027644 A1). Regarding Claim 1, Hoshino teaches the first element of the claim (hereafter (1a)) plus the last four elements of the 
(1a), a cart storage system for storing a movable cart (Figures 1 and 2 below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Hoshino)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Hoshino)
	(1c), a stopper along a back side of the storage plate in the moving direction (Figure 1, Reference Character 25, above).
(1d), a first holding plate extending along the moving direction (Figure 2, above).
(1e), configured to stop movement of the cart in the lateral direction (Figure 2, above).

As indicated above, Hoshino teaches (1a), (1c), (1d), (1e), and (1f) but does not teach (1b). Soderberg teaches
	(1b), a storage plate inclined with respect to a floor in a lateral direction crossing a moving direction of a cart (Soderberg Figure 1, below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Soderberg)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cart storage system of Hoshino in such a way as to mount it on a plate capable of being inclined to the floor as taught by 
	Regarding Claim 2, Hoshino teaches all three elements of the claim (hereafter (2a), (2b), and (2c), respectively). Hoshino teaches
	(2a), a second holding plate extending along the moving direction (Hoshino Figure 2, above).
	(2b), configured to stop movement of the cart in the lateral direction (Hoshino Figures 1 and 2, above).
	(2c), disposed a second predetermined distance that is greater than the first predetermined distance away from the lower lateral side of the storage plate (Hoshino Figure 2, above).
	Regarding Claim 3, Hoshino teaches both elements of the claim (hereafter (3a) and (3b), respectively). Hoshino teaches
	(3a), that the first holding plate is positioned to restrict movement of a first wheel of the cart in the lateral direction (Hoshino Figures 1 and 2, above).
	(3b), the second holding plate is positioned to restrict movement of a second wheel of the cart in the lateral direction (Hoshino Figures 1 and 2, above).

	(4a), the first wheel is a front wheel of the cart (Hoshino Figure 2, above).
	(4b), the second wheel is a rear wheel of the cart (Hoshino Figure 2, above)
	Regarding Claim 5, Hoshino teaches that each of the first and second holding plates has an L-shape when viewed along the moving direction of the cart (Hoshino Figure 1, above).
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to substitute the rectangular cross-section holding plates taught by Hoshino and shown in Hoshino Figure 1 for the L-shaped cross-section holding plates of the claimed invention. While Hoshino’s holding plates have a rectangular cross-section, someone skilled in the art would recognize that a rectangular cross-section plate and an L-shaped cross-section would, in this case, be interchangeable. Note that simple substitution of one known element for another to obtain predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, B.).
	Regarding Claim 6, Hoshino teaches a cart storage system but does not teach an inclined storage plate. Soderberg teaches that the storage plate is inclined so that the cart moves in the lateral direction by its own weight (Soderberg Figure 1, above). 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify the storage plate of Hoshino to use an inclined storage plate as taught by Soderberg. Doing so would cause the cart, under the influence of gravity, to move in the lateral direction by its own weight. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to 
	Regarding Claim 7, Hoshino teaches a cart storage system but does not teach the storage plate angle of inclination to the floor. Soderberg teaches that the storage plate is inclined by 5 to 10 degrees (Soderberg Figure 1, above; Paragraph 0045: “The legs differ in length from shorter on one end to longer on the other end of the bar…This angle can match the angle of the ramp, or can be different from the angle of the ramp, or can even be substantially parallel to the ground…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cart storage system of Hoshino to provide an inclined storage plate as taught by Soderberg. Doing so would enable a user to employ “the ramp by itself as a "launch ramp” as recognized by Soderberg (Paragraph 0044).
Regarding Claim 10, Hoshino teaches that the stopper has an L-shape (Hoshino Figure 1, above). 
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to substitute an “L-shaped” cross-section stopper for the round cross-section stopper as taught by Hoshino and shown in Hoshino Figure 1. While Hoshino’s stopper has a round cross-section, someone skilled in the art would recognize that a round cross-section stopper and an L-shaped cross-section would, in this case, be interchangeable. Note that simple substitution of one known element for another to obtain predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, B.).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2006217690 A) in view of Soderberg (US 20030027644 A1) and further in view of Myrick et al. (US 20030213072 A1) (hereafter “Myrick”). Regarding Claim 8, the combination of Hoshino and Soderberg teaches a cart storage system with a storage plate but does not teach a running plate. Myrick teaches a running plate connected to the storage plate and inclined upwards as it approaches the storage plate (Myrick Figure 1, below; Abstract: “…the ramp [has] utility in numerous applications other than its use as a ramp.”).


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Myrick)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cart storage system with storage plate of Hoshino and Soderberg to provide a running plate as taught by Myrick. Doing so would provide “…a sturdy, light-weight, long-lasting and easily cleanable ramp…” as recognized by Myrick (Paragraph 0013).

	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cart storage system plate of Hoshino and Soderberg to provide a running plate with outer frames as taught by Myrick. Doing so would “…add stiffness to the ramp parts…” as recognized by Myrick (Paragraph 0040).
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2006217690 A) in view of Soderberg (US 20030027644 A1). Regarding Claim 11, Hoshino teaches the first element of the claim (hereafter (11a)) and the last five elements of the claim (hereafter (11c), (11d), (11e), (11f), and (11g), respectively) but does not teach the second element of the claim (hereafter (11b)). Soderberg teaches (11b). Hoshino teaches
(11a), a power feed system for feeding power to one or more movable carts (Hoshino “Tech Solution” Paragraph 1: “In the power feeding device that feeds power by electromagnetic induction, a power feeding unit [comprises] a power feeding core and a power feeding coil wound around the power feeding core and having the same size as the power receiving coil…”).
(11c), a stopper along a back side of the storage plate in the moving direction (see rejection for (1c), above.
(11d), a first holding plate extending along the moving direction (see rejection for (1d), above).

(11f), disposed a first predetermined distance away from a lower lateral side of the storage plate (see rejection for 1f), above.
(11g), a first power feeding circuit configured to feed power to the first cart held against the stopper and the holding plate (Hoshino Figure 1, Reference Characters 12 and 13, above; Hoshino “Tech Solution” Paragraph 1: “In the power feeding device that feeds power by electromagnetic induction, a power feeding unit [comprises] a power feeding core and a power feeding coil wound around the power feeding core and having the same size as the power receiving coil…”).
	As indicated above, Hoshino teaches (11a), (11c), (11d), (11e), (11f), and (11g) but does not teach (11b). Soderberg teaches
	(11b), a storage plate inclined with respect to a floor in a lateral direction crossing a moving direction of a first cart (see rejection for (1b), above).
	Regarding Claim 12, Hoshino teaches that the first power feeding circuit includes a power feeding coil having a power feeding surface along the moving direction (Hoshino Figure 2, above; “Best Mode” Paragraph: “The coil 19 and the flat surface of the core 18 are horizontally extended on the base 17…”.)
	Regarding Claim 13, Hoshino teaches that the power feeding surface faces a power receiving surface of a power receiving circuit attached to the first cart (Hoshino “Tech Solution” Paragraph 20: “…the invention…is directed to a power receiving unit of the vehicle including a power receiving coil and a power receiving core disposed at least inside the power receiving coil and fixed to the vehicle.”).

	Regarding Claim 15, Hoshino teaches that the first and second power feeding circuit feed power to the first and second carts in a state where the first and second carts are stored on the storage plate (Hoshino Figure 1, above; Abstract: “This feeding device feeds a receiver 12 including a coil and a core, provided on the shopping cart by non-contact electromagnetic induction. The feeding device is provided with a feeder 13 and a cylinder. The feeder 13 includes a core 18, and a coil 19 which winds the core 18 and which is of the same size as the coil, and is fixedly disposed with the core 18 and the coil at such a position as to face the receiver 12 moving with the shopping cart. The cylinder is provided on the shopping cart in which the core is disposed inward and the coil is moved fore and aft in the moving direction of the shopping cart. The cylinder controls the position of the coil so that the position of the coil may meet the position of the coil 19 in the moving direction of the shopping cart.”).
	Regarding Claim 16, Hoshino teaches all three elements of the claim (hereafter (16a), (16b), and (16c), respectively). Hoshino teaches
	(16a), a second holding plate extending along the moving direction (see rejection for (2a), above).
	(16b), configured to stop movement of the cart in the lateral direction (see rejection for (2b), above).

	Regarding Claim 17, Hoshino teaches both elements of the claim (hereafter (17a) and (17b), respectively). Hoshino teaches
	(17a), that the first holding plate is positioned to restrict movement of a first wheel of the cart in the lateral direction (see rejection for (3a), above).
	(17b), that the second holding plate is positioned to restrict movement of a second wheel of the cart in the lateral direction (see rejection for (3b), above).
	Regarding Claim 18, Hoshino teaches both elements of the claim (hereafter (18a) and (18b), respectively). Hoshino teaches
	(18a), that the first wheel is a front wheel of the first cart (see rejection for (4a), above).
	(18b), that the second wheel is a rear wheel of the first cart (see rejection for (4b), above).
	Regarding Claim 19, Hoshino teaches that each of the first and second holding plates has an L-shape when viewed along the moving direction of the cart (see rejection for Claim 5, above).
	Regarding Claim 20, Hoshino teaches a cart storage system but does not teach an inclined storage plate. Soderberg teaches that the storage plate is inclined so that the cart moves in the lateral direction by its own weight (see rejection for Claim 6, above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618